DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 1, 2, 6, 7, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubsch et al. (US 2011/0096849 A1) in view of Cochran et al (US 2004/0267959 A1, hereinafter "Cochran") and Sienel et al (US 6,426,942 B1, hereinafter “Sienel”).
 	Regarding claims 1 and 12, Kubsch teaches a method for transmitting and receiving data packets by a network node to and from a network node (fig. 3, ¶ [0003], ¶ [0011]) through a network interface, comprising: a)   establishing a first aggregated end-to-end connection; b) transmitting and receiving data packets through the first aggregated end-to-end connection (¶ [0029], ¶ [0034], where network conditions are periodically monitored for the predetermined data packet loss threshold values and the transmitter uses transmission link 3 until the packet loss is below packet loss threshold th1); c) when a first condition is not satisfied: i)  allowing a second connection/interface to transmit and receive data packets (Fig 3, ¶ [0031], ¶ [0034], where network conditions are periodically monitored for the predetermined data packet loss threshold values and the transmitter uses transmission link 3 until the packet loss is below packet loss threshold th1.  Where the transmitter uses transmission backup link 4 when the packet loss exceeds packet loss threshold th1. In other words, a second network connection/interface is allowed to be ready for transmitting and receiving data packets until a condition is met.); ii)    when a predefined number of data packet drops for transmitting the data packets at the first aggregated end-to-end connection within a predefined time period is detected, transmitting and receiving data packets through the second group of wireless network interface(s) (¶ [0034], where the transmitter uses transmission backup link 4 when the packet loss exceeds packet loss threshold th1.  Where the second network connection/interface is used for transmitting and receiving data packets after the condition is met ); wherein the data packet drops for transmitting the data packets is monitored periodically (¶ [0034], where network conditions are periodically monitored for the predetermined data packet loss threshold values); and wherein the first condition is based on one or more of the following: performance metric, service provider, location, time, usage price, security, user identity, Internet Protocol (IP) address range, communication protocol, communication technology, application, and device (¶ [0012]-¶ [0016], monitoring device detects and assesses at least one characteristic variable of the network, [0034]).
	Kubsch does not explicitly teach a wireless network node communicating with a network node through a plurality of wireless network interfaces; wherein the first group of wireless network interfaces comprises at least two wireless network interfaces in the plurality of wireless network interfaces, wherein the first aggregated end-to-end connection is established through the at least two wireless network interfaces in the first group of wireless network interfaces; wherein the at least two wireless network interfaces in the plurality of wireless network interfaces are classified into the first group 
	Cochran teaches a network node communicating with another network node through a plurality of network interfaces; wherein the first group of network interfaces comprises at least two network interfaces in the plurality of network interfaces, wherein the first aggregated end-to-end connection is established through the at least two network interfaces in the first group of network interfaces (figs. 3-5); wherein the at least two network interfaces in the plurality of network interfaces are classified into the first group of network interfaces when the first condition is satisfied (fig. 6,): wherein at least one network interface in the plurality of network interfaces is classified into the second group of network interface(s) when the first condition is not satisfied (fig. 6, ¶ [0033], the 
controller 108 can link groupings into appropriate link affinity groups based 
on potential throughput, link path security ratings, logical unit (LUN) 
criticality ratings, and the like.  ¶ [0052], classifying the plurality of communication links according to a link affinity grouping 402.  One or more links may be grouped into a link affinity group to optimize for various criteria and conditions. Links can be assigned to affinity groups according to character as primary or secondary link groups for replication of a particular LUN group.  Other criteria include status as 
intra-link affinity groups (LAG), inter-LAG partial inclusion groups, and 
inter-LAG full inclusion groups. ¶ [0027], ¶ [0056], ¶ [0069], ¶ [0070]).
	Further, it is well known in the art to utilizing wireless network nodes/standard in the system enhances industrial applicability.
¶ [0058] of Cochran).
Kubsch in view of Cochran teaches wherein the data packet drops for transmitting the data packets is monitored periodically (¶ [0034], ¶ [0012]-¶ [0016], monitoring device detects and assesses at least one characteristic variable of the network of Kubsch).
Kubsch in view of Cochran does not explicitly teach wherein the data packet drops for transmitting the data packets is monitored continuously.
However, it is well known in the art characteristic variable of the network is monitored periodically or continuously, as evidenced by col. 3, lines 58-64, col. 4, lines 21-23 of Sienel
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to continuously monitor the data packet drops for transmitting the data packets in the system of Kubsch in view of Cochran. The motivation for doing this is a matter of design choice.
Kubsch: Fig 3, ¶ [0031], ¶ [0034],  Where a second network connection is established after determining to allow the second connection for transmitting and receiving data packets).
	Kubsch does not explicitly teach wherein each of the first aggregated end-to-end connection and the second aggregated end-to-end connection has different bandwidth capabilities.
 	Cochran teaches wherein each of the first aggregated end-to-end connection and the second aggregated end-to-end connection has different bandwidth capabilities (figs. 5, 6, ¶ [0033], ¶ [0052], ¶ [0069] and ¶ [0070]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize aggregated end-to-end connections with different bandwidth capabilities in the system of Kubsch in view of Cochran and Sienel to greatly improve system performance in configurations that involve interconnection of diverse-characteristic links (¶ [0058] of Cochran).
 	 Regarding claims 6 and 17, Kubsch in view of Cochran and Sienel teaches the method of claim 1, further comprising: sending an alert message when the first aggregated end-to-end connection stops satisfying the first condition (Kubsch: ¶ [0034], when the first data packet loss threshold has been exceeded, and the transmitter uses a signaling message to the signal the receiver that a change must be made from the link 3 to link 4).
Kubsch: fig. 3, ¶ [0029], high-speed data transmission link and TCP link,  ¶ [0034], where the transmitter uses transmission backup link 4 when the packet loss exceeds packet loss threshold th1).
7.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubsch in view of Cochran and Sienel as applied to claim 1 above, and further in view of Yamada et al (US 2002/0018447 A1, hereinafter “Yamada”). 	
 	Regarding claims 5 and 16, Kubsch in view of Cochran and Sienel teaches the method of claim 1.
Kubsch does not explicitly teach further comprising: sending warm-up packets through the second group of wireless network interface(s) at step c-i.
 Yamada teaches sending warm-up packets through the second group of wireless network interface(s) (¶ [0013], ¶ [0018] and ¶ [0024]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to send warm-up packets through the second group of wireless network interface(s) at step c-i in the system of Kubsch in view of Cochran and Sienel to maintain the second end-to-end connection.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kubsch in view of Cochran and Sienel as applied to claim 1 above, and further in view of Jorgenson et al. (US 2006/0190594 A1,  hereinafter “Jorgenson”).
Regarding claim 8, Kubsch in view of Cochran and Sienel teaches the method of claim 1.
 	Kubsch in view of Cochran does not explicitly teach allowing transmission of non-TCP data packets through the first aggregated end-to-end connection when the first aggregated end-to-end connection stops satisfying the first condition.
Jorgenson teaches allowing transmission of non_TCP packets though the connections (¶ [0046]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to allow transmission of non-TCP test packets through the first aggregated end-to-end connection when the first aggregated end-to-end connection stops satisfying the first condition in the system of Kubsch in view of Cochran and Sienel. The motivation for doing this is a matter of design choice (¶ [0046] of Jorgenson).
9.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubsch in view of Cochran and Sienel as applied to claim 1 above, and further in view of Toyoda (US 7,685,496 B2).
Regarding claims 9 and 20, Kubsch in view of Cochran and Sienel teaches the method of claim 1, transmitting data packets through a wireless network interface, wherein the wireless network interface is one of the plurality of wireless interfaces as set forth above.
Kubsch in view of Cochran does not explicitly teach further comprising: transmitting error correction packets through a wireless network interface.
Abstract and claim 1, transmitting only the error check data through the third link group).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit error correction packets or management packets through an end-to-end connection, wherein the end-to-end connection is not used for transmitting data packets in the system of Kubsch in view of Cochran and Sienel to further enhance system efficiency and reliability.
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kubsch in view of Cochran, Sienel and Bai (US 2011/0007652 A1).
	Regarding claim 10, Kubsch teaches a method for transmitting and receiving data packets by a wireless network node to a network node through a network interfaces (fig. 3, ¶ [0003], ¶ [0011]), comprising: a) establishing a first aggregated end-to-end connection; b) transmitting and receiving data packets through a first group of wireless network interfaces (¶ [0029], ¶ [0034], where network conditions are periodically monitored for the predetermined data packet loss threshold values and the transmitter uses transmission link 3 until the packet loss is below packet loss threshold th1); c) when a first condition is not satisfied: i)    allowing a second connection/interface to transmit and receive data packets (Fig 3, ¶ [0031], ¶ [0034], where network conditions are periodically monitored for the predetermined data packet loss threshold values and the transmitter uses transmission link 3 until the packet loss is below packet loss threshold th1.  Where the transmitter uses transmission backup link 4 when the packet loss exceeds packet loss threshold th1. In other words, a second network connection/interface is allowed to be ready for transmitting and receiving data packets until a condition is met.); ii)    when a predefined number of data packet drops for transmitting the data packets at the first aggregated end-to-end connection within a predefined time period is detected; ii)    transmitting and receiving data packets through the second connection (¶ [0031], ¶ [0034], where network conditions are periodically monitored for the predetermined data packet loss threshold values. Where the transmitter uses transmission backup link 4 when the packet loss exceeds packet loss threshold th1.  Where the second network connection/interface is used for transmitting and receiving data packets after the condition is met ); iv)  when a second condition is satisfied, starting to use the first network connection again; v)  when the second condition has been satisfied, stopping to use the second connection (¶ [0034], when the second data packet loss threshold has been undershot, and the transmitter uses a signaling message to the signal the receiver that a change must be made from the link 4 back to the transmission link 3); wherein the data packet drops for transmitting the data packets is monitored periodically (¶ [0034], where network conditions are periodically monitored for the predetermined data packet loss threshold values); and wherein the first condition is selected from a group consisting of performance metric, service provider, location, time, usage price, security, user identity, Internet Protocol (IP) address range, communication protocol, communication technology, application, and device(¶ [0012]-¶ [0016], monitoring device detects and assesses at least one characteristic variable of the network, [0034]).
	Kubsch does not explicitly teach a wireless network node communicating with a network node through a plurality of wireless network interfaces; wherein the first group 
	Cochran teaches a network node communicating with another network node through a plurality of network interfaces; wherein the first group of network interfaces comprises at least two network interfaces in the plurality of network interfaces, wherein the first aggregated end-to-end connection is established through the at least two network interfaces in the first group of network interfaces (figs. 3-5); wherein the at least two network interfaces in the plurality of network interfaces are classified into the first group of network interfaces when the first condition is satisfied (fig. 6): wherein at least one network interface in the plurality of network interfaces is classified into the second group of network interface(s) when the first condition is not satisfied (fig. 6, ¶ [0033], the 
controller 108 can link groupings into appropriate link affinity groups based 
on potential throughput, link path security ratings, logical unit (LUN) 
criticality ratings, and the like.  ¶ [0052], classifying the plurality of communication links according to a link affinity grouping 402.  One or more links may be grouped into a link affinity group to optimize for various criteria and conditions. Links can be assigned to affinity groups according to character as primary or secondary link groups for replication of a particular LUN group.  Other criteria include status as 
intra-link affinity groups (LAG), inter-LAG partial inclusion groups, and 
inter-LAG full inclusion groups. ¶ [0027], ¶ [0056], ¶ [0069], ¶ [0070]).
	Further, it is well known in the art to utilizing wireless network nodes/standard in the system enhances industrial applicability.
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use a wireless network node(s) comprising a plurality of network interfaces as the transmitter and the receiver, and to classify the at least two wireless network interfaces in the plurality of wireless network interfaces into a first group of wireless network interfaces when the first condition is satisfied, and to classify at least one wireless network interface in the plurality of wireless network interfaces into a second group of wireless network interface(s) when the first condition is not satisfied. And to establish first aggregated end-to-end connection through the at least two wireless network interfaces in the first group of wireless network interfaces in the system of Kubsch to greatly improve system performance in configurations that involve interconnection of diverse-characteristic links (¶ [0058] of Cochran).
 	Kubsch in view of Cochran teaches wherein the data packet drops for transmitting the data packets is monitored periodically (¶ [0034], ¶ [0012]-¶ [0016], monitoring device detects and assesses at least one characteristic variable of the network of Kubsch).
Kubsch in view of Cochran does not explicitly teach wherein the data packet drops for transmitting the data packets is monitored continuously.
col. 3, lines 58-64, col. 4, lines 21-23 of Sienel
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to continuously monitor the data packet drops for transmitting the data packets in the system of Kubsch in view of Cochran. The motivation for doing this is a matter of design choice.
Kubsch in view of Cochran and Sienel does not explicitly teach after the second condition has been satisfied for a period of time, stopping to use the second group of wireless network interface(s).
Bai teaches stopping to use the second group of wireless network connection after the second condition has been satisfied for a period of time (¶ [0070]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to stop to use the second group of wireless network interface(s) after the second condition has been satisfied for a period of time in the system of Kubsch in view of Cochran and Sienel to ensure an optimal communication quality (¶ [0070] of Bai).
Allowable Subject Matter
11.	Claims 3, 4, 14, 15, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

	Regarding claims 11 and 19, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “further comprising: sending warm-up packets through the second group of wireless network interface(s) at step (c)(i); wherein the second group of wireless network interface(s) is used to establish a second aggregated end-to-end connection: wherein each of the first aggregated end-to-end connection and the second aggregated end-to-end connection has different bandwidth capabilities: wherein the first condition and the second condition are assigned with different priorities: and wherein the first condition is assigned with a higher priority than the second condition.”
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MANDISH K RANDHAWA/Examiner, Art Unit 2477